COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER

Appellate case name:        Richard Andert Robins v. Commission for Lawyer Discipline
                            d/b/a Texas Bar a/k/a State Bar of Texas

Appellate case number:      01-19-00011-CV

Trial court case number:    2018-46488

Trial court:                61st District Court of Harris County

       Appellant, Richard Andert Robins, has filed a motion to extend time to February 8,
2021, to file a motion for en banc reconsideration. Appellant’s motion is granted and
appellant is ordered to file a motion for en banc reconsideration, if any, no later than
February 8, 2021.
       No further extensions will be granted absent extraordinary circumstances.
       It is so ORDERED.


Judge’s signature:   /s/ Sherry Radack
                      Acting individually     Acting for the Court

Date: January 21, 2021